         Case 1:20-cv-01419-APM Document 148 Filed 09/29/20 Page 1 of 5



                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA



DOMINGO ARREGUIN GOMEZ, et al.,          )
                                         ) DEFENDANTS’       SUPPLEMENTAL
Plaintiffs,                                REPORT     ON      GOOD     FAITH
                                         )
                                           EFFORTS TO IMPLEMENT THE
v.                                       ) PRELIMINARY INJUNCTION
                                         )
DONALD J. TRUMP, et al.,                 )     Case No. 20-cv-01419 (APM)
                                         )
Defendants.                              )
                                         )
                                         )
MOHAMMED ABDULAZIZ                       )
ABDUL MOHAMMED, et al.,                  )
                                         )
Plaintiffs,
                                         )      Case No. 20-cv-01856 (APM)
v.                                       )
                                         )
MICHAEL R. POMPEO, et al.,               )
                                         )
Defendants.                              )
                                         )

AFSIN AKER, et al.,                      )
                                         )
Plaintiffs,                              )
v.                                       )     Case No. 20-CV-01926 (APM)
                                         )
DONALD J. TRUMP, et al.,                 )
                                         )
Defendants.                              )
                                         )
                                         )
        Case 1:20-cv-01419-APM Document 148 Filed 09/29/20 Page 2 of 5




  CLAUDINE NGUM FONJONG, et al.,                    )
                                                    )
  Plaintiffs,                                       )
  v.
                                                    )
                                                      Case No. 20-cv-02128 (APM)
  DONALD J. TRUMP, et al.,                          )
                                                    )
  Defendants.                                       )
                                                    )
                                                    )
                                                    )
  CHANDAN PANDA, et al.,                            )
                                                    )
  Plaintiffs,                                       )
                                                    )
  v.                                                  Case No. 20-cv-01907 (APM)
                                                    )
  CHAD F. WOLF, et al.,                             )
                                                    )
  Defendants.                                       )
                                                    )
                                                    )



       At a telephonic hearing regarding the Court’s authority to grant equitable relief on

September 28, 2020, this Court ordered Defendants to provide an update in connection to

Defendants’ report regarding the State Department’s good faith efforts to implement the

preliminary injunction (ECF No. 136). See Minute Order, September 28, 2020. Specifically, the

Court ordered Defendants to provide data for the issuances of IR-1 and IR-2 immigrant visas for

Fiscal Years 2019 and 2020 (“FY2019” and “FY2020” respectively), including projections for the

remainder of FY2020, similar to the data provided by Defendants for F-1 and F2A visas in its

original report regarding the State Department’s good faith efforts to implement the preliminary

injunction. See ECF No. 136 at 7-8. Accordingly, the Government hereby reports this data.




                                               2
         Case 1:20-cv-01419-APM Document 148 Filed 09/29/20 Page 3 of 5




       In FY2019, the Department issued a total of 59,011 immediate relative visas to the spouses

of U.S. citizens (IR-1 visas) and 32,407 immediate relative visas to the children of U.S. citizens

(IR-2 visas). Declaration of Charles Oppenheim, (“Oppenheim Decl.”) ¶ 3. In comparison,

including projections from September 28 - September 30, in FY2020, the Department expects to

issue a total of up to 38,278 IR-1 visas and up to 19,022 IR-2 visas. Id. ¶ 4. This represents a

decrease of 35.13 percent in IR-1 visas and a decrease of 41.3 percent in IR-2 visas in FY2020 as

compared to the previous fiscal year.

       To demonstrate the specific impacts of COVID-19 on the Department’s operations, these

statistics are further broken down for both FY2019 and 2020 for the period from October 1, the

beginning of the fiscal year, to March 20, when the Department in 2020 suspended routine visas

services worldwide in response to the COVID-19 pandemic, and the period from March 21 to the

end of the fiscal year. These statistics show that from October 1, 2019, to March 20, 2020, the

Department issued 30,938 IR-1 visas and 15,070 IR-2 visas, an increase of 10.18 percent and a

decrease of 9.98 percent respectively, from the same period the previous year. Id. ¶ 6. In contrast,

from March 21, 2020, to September 30, 2020, including actual issuance data through September

27 and State’s best estimates of maximum visa issuance through September 28 through September

30, the Department expects to issue up to 7,426 IR-1 visas and 4,168 IR-2 visas, a decrease of

76.06 and 73.58 percent from the same period during the prior fiscal year. Id. ¶ 8.

       Furthermore, the Department has provided statistics on IR visa issuances from the

beginning of the phased resumption of routine visa services worldwide on July 15, 2020 to the end

of FY2020. These statistics show that from July 15, 2020 to September 30, 2020, the Department

expects to issue a total of 5,476 IR-1 visas and 3,019 IR-2 visas, a decrease of 54.43 and 49.54

percent from the same period during the prior fiscal year. Id. ¶ 12.



                                                 3
       Case 1:20-cv-01419-APM Document 148 Filed 09/29/20 Page 4 of 5




September 29, 2020                       JEFFREY BOSSERT CLARK
                                         Acting Assistant Attorney General, Civil
                                         Division

                                         WILLIAM C. PEACHEY
                                         Director, Office of Immigration Litigation,
                                         District Court Section

                                         COLIN A. KISOR
                                         Deputy Director

                                         GLENN M. GIRDHARRY
                                         Assistant Director

                                         /s/ Christopher Lyerla
                                         Trial Attorney
                                         U.S. Department of Justice, Civil Division
                                         Office of Immigration Litigation
                                         District Court Section
                                         Washington, D.C. 20044
                                         (202) 598-3967
                                         Christopher.T.Lyerla@usdoj.gov


                                         Attorneys for Defendants




                                     4
      Case 1:20-cv-01419-APM Document 148 Filed 09/29/20 Page 5 of 5




                             CERTIFICATE OF SERVICE

       I hereby certify that on September 29, 2020, I electronically filed the foregoing

document with the Clerk of the United States District Court for the District of Columbia by

using the CM/ECF system. Counsel in the case are registered CM/ECF users and service will

be accomplished by the CM/ECF system.



                                                  /s/ Christopher Lyerla
                                                  Trial Attorney
